Citation Nr: 0612456	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease with mitral stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
evaluation in excess of 10 percent for rheumatic heart 
disease with mitral stenosis, in effect since March 1946.

In March 2006, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In April 2006, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or that 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray is shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of rheumatic heart disease with mitral stenosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7000 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In January 2003 and December 2005 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the veteran was advised, by virtue of 
detailed September 2003 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) (June 2004 and 
October 2005) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the October 2005 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, in March 
2004, the veteran indicated that he had no additional 
evidence to present pursuant to his claim.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  The increased rating claim is being denied and the 
currently assigned effective date of service connection and 
the currently assigned 10 percent evaluation goes back to the 
month of the veteran's discharge from service, which moots 
any concern as to an assigned effective date.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records reflect that in January 1944 the 
veteran was treated for rheumatic fever.

A post-service VA examination report of October 1946 reflects 
that diagnoses of rheumatic heart disease and mitral stenosis 
were made.  

In a November 1946 rating decision, the RO granted service 
connection for rheumatic heart disease with mitral stenosis, 
assigning a 10 percent evaluation under Diagnostic Code (DC) 
7000, effective from March 1946.  

Private medical records show that the veteran underwent 
cardiac catheterization in February 1996.  At that time it 
was noted that the veteran was a marathon runner, who had 
recently completed a marathon in December 1995 in less than 5 
hours.  His complaints included light-headedness, dizziness, 
and fatigue.  Following evaluation and the catheterization 
procedure, the final diagnoses were: nonobstructive coronary 
arteries; poorly controlled hypertension; and atherosclerotic 
peripheral vascular disease, manifested by a 95 percent right 
carotid artery stenosis.  The examiner commented that there 
was no evidence of significant heart disease or coronary 
obstructive lesions.  

In August 2002, the veteran filed an increased rating claim 
for the service-connected rheumatic heart disease, and 
indicated that an aortic aneurysm had recently been 
diagnosed.

VA and private medical records dated from 1979 to 2002 are on 
file which show treatment for several conditions, including 
hypertension.  The most recent of these records include a 
November 2000 bilateral carotid duplex examination which 
revealed 0 to 29% stenosis of the right internal carotid 
artery and a 50 to 69% stenosis of the left internal carotid 
artery.  The same evaluation undertaken a year later in 
November 2001 revealed no stenosis of the right internal 
carotid artery and a 50 to 69% stenosis of the left internal 
carotid artery.  


A VA record dated in March 2002 indicates that the veteran 
was seen for symptoms including GI bleeding, abdominal pain, 
nausea, and fevers, believed to be diverticular in nature.  
In July 2002, the veteran was seen by vascular surgery for 
evaluation of an abdominal aortic aneurysm.  It was noted 
that a 4.5 cm abdominal aortic aneurysm had been discovered 
several months earlier when the veteran was being worked-up 
for GI bleeding.  The veteran had no complaints and had no 
abdominal pain, dizziness, chest pain, shortness of breath, 
nausea, vomiting, diarrhea, or constipation.  The veteran 
reported that he was in good health and was running 5 to 6 
miles a week.  An impression of an incidentally discovered 
abdominal aortic aneurysm in a patient with a known history 
of coronary artery disease, status post endarterectomy, was 
made.  In November 2002, an abdominal aortic ultrasound was 
performed which revealed aneurysmal degeneration of the 
infrarenal abdominal aorta.  Annual abdominal aortic 
ultrasounds were recommended.  In November 2002, the veteran 
also underwent another bilateral carotid duplex examination 
which revealed 0 to 29% stenosis of the right internal 
carotid artery and a 50 to 59% stenosis of the left internal 
carotid artery.

A VA examination was conducted in February 2003, at which 
time the veteran reported a history of developing rheumatic 
fever in 1945 with mitral stenosis.  He stated that he had an 
occasional tinge of chest pain, but no shortness of breath.  
It was noted that he retired in 1999, but was working 20 
hours a week.  It was also mentioned that he jogged for 20 to 
30 minutes once a week.  Evaluation of the heart was normal, 
and no murmurs were noted.  There was no pedal edema or 
carotid abdominal bruit.  An ECG was abnormal due to findings 
of left ventricular hypertrophy.  A diagnosis of a history of 
rheumatic heart disease with mitral stenosis was made.  The 
examiner observed that the veteran's work capacity was 
estimated at 12 METs.  

The veteran was seen by VA cardiology in May 2003, at which 
time there was no significant pericardial effusion.  The 
right and left atria were normal in size.  There was no 
aortic regurgitation or stenosis, or of rheumatic mitral 
stenosis.  Impressions of: top normal ventricular wall 
thickness (borderline LVH); normal left ventricular systolic 
function with ejection fraction of 60%; probable mild 
diastolic dysfunction and normal valvular dysfunction, were 
made.  Hypertension and a history of rheumatic heart disease 
were also diagnosed, and it was commented that rheumatoid 
factors were all negative.  

VA X-ray films of the chest taken in September 2003 revealed 
mild cardiomegaly, with no active pulmonary or cardiac 
disease.  VA records reflect that in October 2003 the veteran 
was seen for complaints of light-headedness and dizziness, 
which noted to be of undetermined etiology, but which would 
be monitored.  An abdominal aortic ultrasound dated in 
October 2003 revealed aneurysmal degeneration of the 
infrarenal abdominal aorta measuring 3.34 x 3.80 cm.  In 
November 2003, the veteran underwent his annual bilateral 
carotid duplex examination, which revealed 0 to 29% stenosis 
of the right internal carotid artery and a 50 to 59% stenosis 
of the left internal carotid artery.  

Another VA examination was conducted in April 2004.  The 
veteran reported that he ran 3 miles a day, every other day.  
Cardiovascular examination revealed no murmurs or irregular 
beats, and the chest was clear to auscultation bilaterally.  
There were no crackles, wheezes, rhonchi, or rales.  The 
examiner noted that the May 2003 echocardiogram revealed no 
rheumatic mitral stenosis and no aortic regurgitation or 
stenosis, as well as an aortic root which was at the top 
within the normal limit of size.  The examiner explained that 
the aortic root was not considered to be abnormally large to 
suggest an aneurysm or anything requiring surgical 
intervention at that time.  The overall impression was a 
history of rheumatic fever, no mitral stenosis and an aortic 
root top normal in size, but still within normal limits.  

Service connection for abdominal aortic aneurysm was denied 
in a June 2004 rating action, as the RO explained that there 
was no current diagnosis of this condition.

Also submitted for the record was a medical fact sheet from 
the Internet providing information about aortic valve 
disease.  


III.  Pertinent Law and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder, in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The RO has assigned a 10 percent rating for the veteran's 
service-connected residuals of rheumatic heart disease with 
mitral stenosis in accordance with the criteria set forth in 
the Schedule for Rating Disabilities; under the current, 
November 1996 version.  38 C.F.R. § 4.104, Diagnostic Code 
7000.

Under DC 7000, used for the evaluation of valvular heart 
disease (rheumatic heart disease) a minimum compensable 
evaluation of 10 percent disabling is available where a 
workload of greater than seven METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with continuous medication required.  The next 
higher evaluation of 30 percent disabling is available where 
a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
An evaluation of 60 percent disabling is available where 
there has been more than one episode of congestive heart 
failure in the past year; where a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Finally, the maximum evaluation of 100 percent 
disabling is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, DC 7000 (2005).

Based upon the evidence on file, it appears that DC 7000 
contains the most appropriate rating criteria applicable in 
this matter, particularly inasmuch as the service medical 
records specifically document that the veteran was treated 
for rheumatic fever in service.

Initially, the Board believes that it is imperative to 
distinguish among the veteran's service-connected and non-
service-connected heart conditions, inasmuch as he has 
several diagnosed and manifested cardiovascular conditions.  
In this regard, the veteran's sole service-connected disorder 
is characterized as rheumatic heart disease with mitral 
stenosis, which was initially manifested, was service 
connected, and was assigned a 10 percent evaluation in the 
1940's.  Recent medical records reflect that the veteran also 
has a diagnosis of hypertension, which is not service 
connected.  In addition, in 2002 an abdominal aortic aneurysm 
was initially identified, which as shown by later evidence 
dated in 2003 was not of such size to be classified as an 
aneurysm, and which has not been shown by any evidence of 
record, either submitted or identified, to be etiologically 
related to the service-connected rheumatic heart disease.  
The consideration of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14 (2005).

The evidence reflects that there are virtually no current 
manifestations associated with the veteran's service-
connected residuals of rheumatic heart disease.  
Subjectively, in 2003 the veteran noted an occasional tinge 
of chest pain, and VA medical records dated in October 2003, 
document that the veteran was seen for complaints of light-
headedness and dizziness, of unknown origin.  Recent medical 
findings from 2003 revealed no evidence of rheumatic mitral 
stenosis.  At this point, the primary diagnosis consists of a 
history of rheumatic heart disease with mitral stenosis.  
However, a diagnosis of a history of that disorder does not 
comport with a finding of any currently active process or 
symptomatology.  Overall, none of the objective medical 
evidence currently of record shows that his service-connected 
rheumatic heart disease is productive of any symptoms which 
comport with an evaluation in excess of 10 percent under DC 
7000.

There is no indication that the veteran takes medication on a 
continuing basis for his rheumatic heart disease.  
Significantly, there is similarly no evidence that a workload 
of 5-7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, resulting from the service-connected condition.  
In fact, in 2003 his workload capacity was estimated to be 12 
METs.  The Board notes that subsequent medical evidence 
(April 2004) reflects that the veteran, a former marathoner, 
reported that he was still runnings 3 miles a day, every 
other day.  There is no indication that METs testing or 
physical exertion results in additional symptomatology 
(dyspnea, fatigue, angina, dizziness, or syncope), as 
enumerated under the applicable rating criteria.  
Furthermore, there is no indication that residuals of 
rheumatic heart disease are manifested by evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

The Board has also carefully considered the information 
medical fact sheet from the Internet providing information 
about the possibility of a relationship between aortic valve 
disease and rheumatic heart disease.  However, this evidence 
is insufficient to provide evidence of a link between these 
two disorders, the first of which is not service connected 
and the second of which is.  Medical treatise evidence can 
provide important support when combined with the pertinent 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss [] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Mattern v. West, 12 Vet. App. 222, 
229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Here, the cited information proffered by the veteran's 
representative was not accompanied by a medical opinion and 
is simply "too general and inconclusive" to make a causal 
link more than speculative in nature, or to outweigh the 
specific medical evidence in this case which is directly 
pertinent to the veteran.  

Moreover, the Board observes that, even if we were to assume 
that the veteran's abdominal aorta "aneurysm" were to be 
considered part and parcel of his service-connected rheumatic 
heart disease, there would still be no basis for an 
evaluation in excess of 10 percent, as there is no indication 
that the manifestations of this condition are consistent with 
any of the criteria warranting a 30 percent evaluation under 
DC 7000 as it is not manifested by a workload of greater than 
five METs but not greater than seven METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or 
consistent with evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray. 

In summary, the veteran's symptoms and clinical findings most 
closely approximate the criteria for the currently assigned 
10 percent evaluation for rheumatic heart disease with mitral 
stenosis, and a higher rating is not warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2005).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease with mitral stenosis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


